Name: Commission Regulation (EEC) No 1887/80 of 15 July 1980 prolonging, for the 1980/81 marketing year, the detailed rules of application governing the granting of a slaughtering premium for producers of bovine animals provided for by Regulation (EEC) No 926/77
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 184/34 Official Journal of the European Communities 17 . 7 . 80 COMMISSION REGULATION (EEC) No 1887/80 of 15 July 1980 prolonging, for the 1980/81 marketing year, the detailed rules of application governing the granting of a slaughtering premium for producers of bovine animals provided for by Regulation (EEC) No 926/77 HAS ADOPTED THIS REGULATION : Article 1 The expression ' 1979/80 marketing year' appearing in Articles 2 and 8 of Regulation (EEC) No 926/77 is replaced by the expression ' 1980/81 marketing year'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 870/77 of 26 April 1977 authorizing Member States to grant a premium on the slaughter of certain adult bovine animals for slaughtering during the 1977/78 marketing year ('), and in particular Article 4 thereof, Whereas, under Article 1 of Council Regulation (EEC) No 1666/80 of 27 June 1980 (2), application of the provisions of Regulation (EEC) No 870/77 has been prolonged once again for the 1980/81 marketing year ; Whereas, consequently, the provisions of Commission Regulation (EEC) No 926/77 (3 ), as last amended by Regulation (EEC) No 1353/79 (*), should also be prolonged for the 1980/81 marketing year ; Whereas it is necessary to lay down that animals which are eligible for the premium in the last few days of the 1979/80 marketing year may be slaugh ­ tered within the same fixed periods as animals which were eligible for the premium during the marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal , Article 2 By way of derogation from Article 2 (2) of Regulation (EEC) No 926/77, animals which were first put on the market between 5 and 31 May 1980 may be slaugh ­ tered during the 1980/81 marketing year and may be eligible for the premium in respect of the 1979/80 marketing year. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 2 June 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 July 1980 . For the Commission Finn GUNDELACH Vice-President (1) OJ No L 106, 29 . 4 . 1977, p. 14 . ( 2 ) OJ No L 166, 1 . 7. 1980 , p. 9 . (^) OJ No L 109, 30 . 4 . 1977, p. 4 . ( «) OJ No L 163, 2 . 7 . 1979 , p. 7 .